Case 1:20-cv-03768-MEH Document 25 Filed 03/29/21 USDC Colorado Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03768-MEH

ANGELA YAZDANI,

       Plaintiff,

v.

CITY OF BRIGHTON,

       Defendant.


                                              ORDER


Michael E. Hegarty, United States Magistrate Judge.

       Before the Court is Defendant’s Motion to Dismiss. ECF 15. The Motion is fully briefed,

and the Court finds that oral argument will not materially assist in its adjudication. For the reasons

that follow, the Motion is granted in part and denied in part.

                                         BACKGROUND

I.     Alleged Facts

       Plaintiff began working for Defendant on November 9, 2009. During the course of her

employment, she held the title of Recreation Coordinator Aquatics. ECF 1 at ¶¶ 18, 20. She has no

disciplinary record and consistently received positive performance appraisals. Id. at ¶ 19.

       Her direct supervisor is J.H., a male employee who holds the title of Assistant Director

Recreation Services. In 2012, Plaintiff filed a formal grievance about him, alleging sex

discrimination. She complained of feeling unsafe, harassed, and unfairly treated. Id. at ¶ 23.

Defendant investigated her complaint. It found no unlawful employment action, but it did conclude

that J.H. nonetheless had acted inappropriately. Defendant’s Human Resources Director and Parks
Case 1:20-cv-03768-MEH Document 25 Filed 03/29/21 USDC Colorado Page 2 of 6



Director both issued Plaintiff an apology. Id. at ¶¶ 25–27. J.H. remained her direct supervisor. Id.

at ¶ 28.

           During February and March of 2019, Plaintiff applied for a Recreation Supervisor position,

which would have been a promotion. She was well-qualified for the position, and she was one of

two finalists who were granted second interviews. Id. at ¶¶ 29–30, 32.

           J.H. exercised considerable input in the selection process. At the second round of

interviews, he interviewed her alone. J.H. knew about her prior grievance, and it was the focus of

his interview questions, asking her about his conduct and comments that were subject of it. Id. at

¶¶ 31, 34–35. Plaintiff believes that her second-round interview differed significantly from the

other finalist. Id. at ¶ 36.

           On April 18, 2019, J.H. informed her that she was not selected for the position. Plaintiff

complained to Defendant’s Human Resources Director that her non-selection was discriminatory.

She alleges that she was more qualified given her tenure and technical knowledge. She has twenty

years of full-time experience as a certified aquatic manager. Id. at ¶¶ 37–40.

II.        Claim for Relief

           Plaintiff alleges that she lost the promotion because of her 2012 grievance. She claims

retaliation in violation of 42 U.S.C. § 2000e-3 (Title VII).

                                        LEGAL STANDARDS

I.         Fed. R. Civ. P. 12(b)(6)

           The purpose of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) is to test the sufficiency

of a plaintiff’s complaint. Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236

(10th Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of

                                                    2
Case 1:20-cv-03768-MEH Document 25 Filed 03/29/21 USDC Colorado Page 3 of 6



a motion to dismiss, means that the plaintiff pleaded facts that allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. Twombly requires a two-prong analysis. First, a court must identify “the allegations in the

complaint that are not entitled to the assumption of truth,” that is, those allegations which are legal

conclusions, bare assertions, or merely conclusory. Iqbal, 556 U.S. at 679–80. Second, a court

must consider the factual allegations “to determine if they plausibly suggest an entitlement to

relief.” Id. at 681. If the allegations state a plausible claim for relief, then the claim survives the

motion to dismiss. Id. at 680.

       Plausibility refers “to the scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged

their claims across the line from conceivable to plausible.’” S.E.C. v. Shields, 744 F.3d 633, 640

(10th Cir. 2014) (quoting Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)). “The

nature and specificity of the allegations required to state a plausible claim will vary based on

context.” Safe Streets All. v. Hickenlooper, 859 F.3d 865, 878 (10th Cir. 2017) (quoting Kan. Penn

Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011)). Thus, while the Rule 12(b)(6)

standard does not require that a plaintiff establish a prima facie case in a complaint, the elements

of each alleged cause of action may help to determine whether the plaintiff has set forth a plausible

claim. Khalik, 671 F.3d at 1191.

       However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. The complaint must provide “more

than labels and conclusions” or merely “a formulaic recitation of the elements of a cause of action,”

so that “courts ‘are not bound to accept as true a legal conclusion couched as a factual allegation.’”

Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific task that

                                                  3
Case 1:20-cv-03768-MEH Document 25 Filed 03/29/21 USDC Colorado Page 4 of 6



requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct,” the complaint has made an allegation, “but it has not shown that the

pleader is entitled to relief.” Id. (quotation marks and citation omitted).

                                            ANALYSIS

       To state a prima facie case of Title VII retaliation, Plaintiff must show (1) her engagement

in protected opposition to discrimination, (2) a reasonable employee would have found

Defendant’s action materially adverse, and (3) a causal connection between her protected activity

and the materially adverse employment-related action. Hansen v. SkyWest Airlines, 844 F.3d 914,

925 (10th Cir. 2016). Defendant does not dispute whether Plaintiff successfully pleads the first

two elements.

       Instead, Defendant argues that Plaintiff does not establish the causation element. “A causal

connection may be demonstrated by evidence of circumstances that justify an inference of

retaliatory motive.” Davis v. BAE Sys. Tech. Sols. & Servs., Inc., 764 F. App’x 741, 744 (10th Cir.

2019). The standard is the equivalent of the “but for” theory of causation. Ward v. Jewell, 772 F.3d

1199, 1203 (10th Cir. 2014).

       There is a seven-year gap between the protected activity (her internal grievance in 2012)

and the alleged retaliatory response (the denial of the job in April 2019). That time span is too long

to indicate a causal relationship by itself. O’Neal v. Ferguson Constr. Co., 237 F.3d 1248, 1253

(10th Cir. 2001) (noting that a three-month period, standing alone, is insufficient). It does not

defeat a finding of causation, but it does require Plaintiff to overcome the assumption that

retaliatory animus dissipates over time. Davis, 764 F. App’x at 744. Consequently, Plaintiff “must

offer additional evidence to establish causation.” O’Neal, 237 F.3d at 1253.



                                                  4
Case 1:20-cv-03768-MEH Document 25 Filed 03/29/21 USDC Colorado Page 5 of 6



          Plaintiff emphasizes how J.H. remained her direct supervisor despite her grievance

against him. She furthers that J.H. was allowed to have substantial involvement in the hiring

process, including interviewing her alone. However, those facts show no retaliatory animus on

their own. First, Plaintiff offers no explanation why Defendant should not have permitted J.H. to

remain her supervisor after the internal grievance. Nor does she plead any instance of adverse

treatment by him during the intervening seven years. Second, she does not explain why it is was

improper for J.H. to participate in the hiring process or why a third party’s presence was required

for him, her longtime direct supervisor, to converse with her alone.

       She also pleads that during that interview session when they were alone, he asked her about

the 2012 grievance. She alleges that he “focused his questions on [her] prior complaint about his

conduct and/or comments relating to her prior protected activity of filing a complaint against him

for discrimination.” ECF 1 at ¶ 35. It reasonably could be inferred from that alleged action that

J.H. did maintain a retaliatory animus against her despite the span of time. If J.H. “exercised

considerable input in the selection process,” as she further alleges (id. at ¶ 31), then it reasonably

could be inferred that his animus contributed to her losing the promotion, especially if she were

the better qualified applicant.

       In addition, Plaintiff pleads that Defendant departed from its own procedural rules. She

alleges that the composition of the board to make the hiring decision was contrary to Defendant’s

rules. Id. at ¶ 56(e)-(g). As a general matter, unlawful motivation may be inferred from

irregularities in a defendant’s actions. Trujillo v. PacifiCorp, 524 F.3d 1149, 1159 (10th Cir. 2008).

       Because Plaintiff relies on circumstantial evidence of retaliatory motive, she must follow

the framework that McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) created to prove her

claim. Ward, 772 F.3d at 1202. Defendant tests only whether she pleads the initial prima facie step

of that analysis. This Court finds that Plaintiff’s pleadings suffice to establish causal relationship

                                                  5
Case 1:20-cv-03768-MEH Document 25 Filed 03/29/21 USDC Colorado Page 6 of 6



under that first step’s lighter burden. E.E.O.C. v. Horizon/CMS Healthcare Corp., 220 F.3d 1184,

1193–95, n.7 (10th Cir. 2000). Defendant does not challenge Plaintiff’s retaliation claim against

the full McDonnell Douglas inquiry.

                                        CONCLUSION

        For present purposes, the Court accepts Plaintiff’s allegations as true. Because her

allegations suggest the possibility that retaliatory animus was the reason for the adverse outcome,

Plaintiff makes a prima facie showing of causation. Whether the evidence will support that

inference is not before the Court at this time. As Plaintiff adds, “the issue of a causal link will be

developed for both parties in formal discovery.” ECF 21 at 8.

        Accordingly, Defendant’s Motion to Dismiss [filed February 12, 2021; ECF 15] is granted

in part and denied in part. It is granted to the extent Plaintiff voluntary dismisses her second

claim for relief based on a hostile work environment (id. at n.1) and to the extent she withdraws

allegations about committee service (id. at n.2). The Motion is denied with respect to her first claim

for retaliation for the failure to hire her for the higher-level position.

        Dated at Denver, Colorado, this 29th day of March, 2021.

                                                        BY THE COURT:




                                                        Michael E. Hegarty
                                                        United States Magistrate Judge




                                                    6
